*873OPINION OF THE COURT
DRIBBEN, Judge:
Based upon his plea of guilty appellant was convicted by a judge alone general court-martial of one specification of possession of heroin and of one specification of sale of heroin. These crimes were alleged as violations of Article 134, Uniform Code of Military Justice (UCMJ) (10 U.S.C. § 934). Trial was held on 10 August 1976.
At trial, all parties correctly concluded that the offenses were multiplicious for sentencing purposes based on the simultaneity of the alleged acts (United States v. Waller, 3 M.J. 32 (C.M.A. 1977); United States v. Axley, 1 M.J. 265 (1976)), however, the trial judge erroneously decided that the decision in United States v. Courtney, 1 M.J. 438 (1976) was not for application. Consequently, he advised the appellant that the maximum permissible confinement period was ten years rather than the correct figure of two years.
During discussion by the military judge with the prosecutor and the trial defense counsel regarding the applicability of Courtney, supra, the latter counsel stated, “[I]f this case were prosecuted under Article 92, it would be a contest.” Later in this discussion, trial defense counsel said that, “The entire defense case has been based on an understanding that the maximum punishment is, as stated, ten years.”
It is evident from the record that appellant would not have negotiated a pretrial agreement if he had been aware that the maximum imposable confinement was two years rather than ten. Applying the “elastic standard” set forth in United States v. Harden, 1 M.J. 258 (1976), to the case sub judice, the eight year difference between the correct maximum period of confinement and the erroneous maximum upon which appellant based his plea of guilty is “substantial.”
The findings of guilty and the sentence are set aside and a rehearing may be ordered.